NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTHUR LOPEZ,                                   No. 16-55491

                Plaintiff-Appellant,            D.C. No. 8:15-cv-01354-JLS-KES

 v.
                                                MEMORANDUM*
MUFG UNION BANK, N.A.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Arthur Lopez appeals pro se from the district court’s order dismissing his

civil rights and antitrust action arising from a business loan transaction. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to comply with the local rules. Ghazali v. Moran, 46 F.3d 52,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
53 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion in dismissing Lopez’s action

because Lopez failed to oppose defendants’ motion to dismiss. See C.D. Cal. R. 7-

12 (“The failure to file any required document . . . may be deemed consent to the

granting or denial of the motion . . . .”); Ghazali 46 F.3d at 53 (discussing factors

to guide the court’s evaluation of dismissal for failure to comply with local rules).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      16-55491